UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6204


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CARL CLARK, a/k/a Yogi,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Joseph R. Goodwin, District Judge. (2:17-cr-00062-2)


Submitted: August 18, 2021                                  Decided: September 14, 2021


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carl Clark appeals the district court’s order denying his motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,

Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the record, we

conclude that the district court did not abuse its discretion in denying Clark’s motion for

compassionate release. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per

curiam) (stating standard). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2